DETAILED ACTION

Election/Restrictions
Claims 10-20 are allowable. The restriction requirement of species, as set forth in the Office action mailed on 12/27/2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is withdrawn.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Holshouser on 06/03/2022.
The application has been amended as follows: 
Claims 1-9 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest a gas turbine engine having a first and second outer skin disposed about the axial centerline of the gas turbine engine, wherein the second skin includes a cowl door. The engine further including a bulkhead, a frame, and a seal. Specifically, wherein the seal is mounted on one of the cowl doors and a second portion of the frame such that the seal contacts the at least one door and the second portion in a second position of the cowl door, and wherein the third portion of the frame is configured to limit a compression of the seal between the at least one door and the second portion.
The prior art of record Yamamoto (US 2018/0281871) teaches a similar seal device including a first outer skin 21 and a second outer skin 11, the second outer skin 11 adjacent the first outer skin 21 and comprising a door 1; a bulkhead 5; a first outer frame 3 comprising a first portion 32c, a second portion 31a, and a third portion 31b, the first portion 32c of the first outer frame 3 mounted to the bulkhead 5; and a seal 41 mounted to the second portion 31a, wherein the door 1 is rotatable between a first position and a second position (paragraph [0037]) and wherein in the second position (figure 4) the seal 41 contacts the door 1 and the second portion 31a, and wherein the third portion 31b is configured (via the resin clip 7 mounted thereto) to limit a compression of the seal 41 between the door 1 and the second portion. However, Yamamoto fails to teach or suggest a gas turbine engine having a first and second outer skin disposed about the axial centerline of the gas turbine engine wherein the second skin includes a cowl door such that the seal functions to seal the cowl door. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art of record is noted because it pertains to seal structures on aircraft and within gas turbine engines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619